Citation Nr: 0013406	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1992.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the North Little Rock, Arkansas, Regional Office (RO) which 
determined that the veteran had not submitted a well-grounded 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) and denied the claim.  In March 1997, 
the veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

The veteran may have submitted an informal claim of 
entitlement to service connection for Gulf War syndrome.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  Absent an adjudication, a notice of disagreement, 
a statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Acting Board Member 
cannot have jurisdiction of the issue.  38 C.F.R. § 19.13 
(1999).  The United States Court of Appeals for Veterans 
Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  


FINDING OF FACT

1.  The veteran's service personnel records indicate that he 
served in Southwest Asia during the Persian Gulf War and was 
awarded the Kuwait Liberation Medal.  

2.  The report of a July 1996 VA psychiatric evaluation and 
contemporaneous psychological testing reflect that the 
veteran was diagnosed with PTSD secondary to his Persian Gulf 
War experiences.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  In Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United States 
Court of Appeals for the Federal Circuit held that the VA has 
a duty to assist only those claimants who have established 
well-grounded (i.e., plausible) claims.  The Court has 
clarified that the VA cannot assist a veteran in developing a 
claim which is not well-grounded.  Morton v. West, 12 Vet. 
App. 477 (1999).  

Once he has submitted a well-grounded claim, the veteran's 
initial burden has been met and the VA is obligated under 
38 U.S.C. § 5107(a) to assist him in developing the facts 
pertinent to his claim.  Accordingly, the threshold question 
that must be resolved in this appeal is whether the veteran 
has presented a well-grounded claim.  

The veteran asserts on appeal that service connection for 
PTSD is warranted as he has been diagnosed with and treated 
for the claimed disorder.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (1999); a link, 
established by medical evidence, between the veteran's 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R.§ 3.304(f) (1999).  
See also Moreau v. Brown, 9 Vet. App. 389 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The veteran's service medical and personnel records convey 
that he was stationed in Southwest Asia during the Persian 
Gulf War and was awarded the Kuwait Liberation Medal.  At a 
February 1996 VA examination for compensation purposes, the 
veteran presented "a history of post-traumatic depression 
secondary to the Persian Gulf War."  The VA examiner stated 
that "it appears that this patient does have a 
post-traumatic type of syndrome with depression associated 
with it."  At a July 1996 VA psychiatric evaluation, the 
veteran was reported to have undergone psychological testing 
which revealed findings consistent with PTSD secondary to his 
Persian Gulf War experiences.  The veteran was diagnosed with 
moderate to severe PTSD.  The Board finds that such evidence 
establishes a well-grounded claim of entitlement to service 
connection for PTSD.  


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.  


REMAND

In reviewing the claims file, the Board observes that the 
veteran has asserted on appeal that he incurred PTSD as the 
result of his traumatic Persian Gulf War experiences 
including seeing dead bodies next to the roads, including the 
"Highway of Death," which he was assigned to clear; 
becoming lost in the Saudi Arabian desert; and being 
threatened with bodily harm by a fellow serviceman.  The 
veteran's specific psychosocial stressors have apparently not 
been submitted to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly the United 
States Army and Joint Services Environmental Support Group) 
for verification.  

The report of a March 1998 VA examination for compensation 
purposes indicates that the veteran reported receiving 
psychiatric and psychological treatment at the Shreveport, 
Louisiana, VA Medical Center and from Ken Allen, L.C.S.W.  
Clinical documentation of the cited treatment has not been 
incorporated into the record.  In reviewing a similar factual 
scenario, the Court has held that the VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should submit the veteran's 
specific statements as to his alleged 
inservice stressors to the USASCRUR for 
verification.  
2.  The RO should contact the veteran and 
request that he provide information as to 
all post-service treatment of his 
acquired psychiatric disability, 
including the names and addresses of all 
treating physicians and medical 
facilities.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact Ken 
Allen, L.C.S.W., and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
their treatment of the veteran for 
incorporation into the record.  

3.  The RO should request that copies of 
all pertinent VA clinical documentation 
pertaining to treatment of the veteran, 
including that provided at the 
Shreveport, Louisiana, VA medical 
facility, be forwarded for incorporation 
into the record.  

4.  The RO should then schedule the 
veteran for an examination conducted by a 
board of two VA psychiatrists in order to 
determine the current nature and severity 
of his psychiatric disabilities.  All 
indicated tests and studies, including 
psychological testing, should be 
accomplished and the findings then 
reported in detail.  If a diagnosis of 
PTSD is advanced, the examiners should 
identify the specific stressors 
supporting such a diagnosis.  The claims 
folder should be made available to the 
examiners.  The examination report should 
reflect that such a review was conducted.  

5. In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his claim for 
service connection will be decided on the 
record.  However, the Secretary of the VA 
must show a lack of good cause for 
failing to report.  Further, the VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

6.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD with express 
consideration of the Court's holding in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 



